       Case 2:20-cv-01143-DLR Document 36 Filed 06/23/20 Page 1 of 6



 1   Thomas R. McCarthy (pro hac application pending)
     tom@consovoymccarthy.com
 2
     Cameron T. Norris (pro hac application pending)
 3   cam@consovoymccarthy.com
     CONSOVOY MCCARTHY PLLC
 4   1600 Wilson Blvd., Ste. 700
 5   Arlington, Virginia 22209

 6   Patrick Strawbridge (pro hac application pending)
     patrick@consovoymccarthy.com
 7
     CONSOVOY MCCARTHY PLLC
 8   Ten Post Office Square
     8th Floor South PMB #706
 9   Boston, Massachusetts 02109
10   Tel: (703) 243-9423

11   Kory Langhofer (Ariz. Bar No. 024722)
     kory@statecraftlaw.com
12
     Thomas Basile (Ariz. Bar No. 031150)
13   tom@statecraftlaw.com
     STATECRAFT PLLC
14   649 North Fourth Avenue, Suite B
15   Phoenix, Arizona 85003
     Tel: (602) 382-4078
16   Counsel for Proposed Intervenors
17
                        IN THE UNITED STATES DISTRICT COURT
18
                               FOR THE DISTRICT OF ARIZONA
19
     The Arizona Democratic Party, et al.,                 No. 2:20-cv-01143-DLR
20
                            Plaintiffs,
21
     v.                                                  CORPORATE DISCLOSURE
22                                                            STATEMENT
23   Katie Hobbs, et al.,

24                          Defendants,

25   and
26   Republican National Committee; Arizona
27   Republican Party; and Donald J. Trump for
     President, Inc.
28
                                                 1
       Case 2:20-cv-01143-DLR Document 36 Filed 06/23/20 Page 2 of 6



 1                         Proposed Intervenor-
                           Defendants.
 2

 3
 4
            This Corporate Disclosure Statement is filed on behalf of Donald J. Trump for
 5
     President, Inc. in compliance with the provisions of:
 6
 7          __X__Rule 7.1, Federal Rules of Civil Procedure, a nongovernmental corporate
 8          party to an action in a district court must file a statement that identifies any parent
 9          corporation and any publicly held corporation that owns 10% or more of its stock or
10          states that there is no such corporation.
11
12          _____ Rule 12.4(a)(1), Federal Rule of Criminal Procedure, anynongovernmental
13          corporate party to a proceeding in a district court must file a statement that identifies
14          any parent corporation and any publicly held corporation that owns 10% or more of
15          its stock or states that there is no suchcorporation.
16
17          _____ Rule 12.4(a)(2), Federal Rule of Criminal Procedure, if an organizational

18          victim of alleged criminal activity is a corporation the government mustfile a

19          statement identifying the victim and the statement must also disclose the information
20          required by Rule 12.4(a)(1).
21
22   The filing party hereby declares as follows:
23
24          __X___ No such corporation.
25          _____ Party is a parent, subsidiary or other affiliate of a publicly owned corporation
26          as listed below. (Attach additional pages if needed.)
27          _____ Other
28

                                                    2
       Case 2:20-cv-01143-DLR Document 36 Filed 06/23/20 Page 3 of 6



 1         A supplemental disclosure statement will be filed upon any change in the
 2   information provided herein.
 3
 4   Dated: June 23, 2020

 5                                             STATECRAFT PLLC
 6
                                         By:     /s/Thomas Basile
 7                                             Kory Langhofer
                                               Thomas Basile
 8                                             649 North Fourth Avenue, First Floor
                                               Phoenix, Arizona 85003
 9
10                                             CONSOVOY MCCARTHY PLLC
11                                             Thomas R. McCarthy (pro hac pending)
12                                             Cameron T. Norris (pro hac pending)
                                               1600 Wilson Blvd., Ste. 700
13                                             Arlington, Virginia 22209
14
                                               Patrick Strawbridge (pro hac pending)
15                                             Ten Post Office Square
                                               8th Floor South PMB #706
16                                             Boston, Massachusetts 02109
17                                             Attorneys for Proposed Intervenors
                                               Republican National Committee, Arizona
18                                             Republican Party, and Donald J. Trump for
                                               President, Inc.
19
20
21
22
23
24
25
26
27
28

                                               3
       Case 2:20-cv-01143-DLR Document 36 Filed 06/23/20 Page 4 of 6



 1                              CERTIFICATE OF SERVICE
 2
           I hereby certify that on June 23, 2020, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to the following CM/ECF registrants:

 5   Alexis E. Danneman
 6   Joshua L. Boehm
     Perkins Coie LLP
 7   2901 North Central Avenue, Suite 2000
     Phoenix, Arizona 85012-2788
 8
     ADanneman@perkinscoie.com
 9   JBoehm@perkinscoie.com
     Attorneys for the Plaintiffs
10
     Roopali Desai
11   Andy Gaona
     Kristen Yost
12   Coppersmith Brockelman PLC
     2800 North Central Avenue, Suite 1900
13   Phoenix, Arizona 85004
     rdesai@cblawyers.com
14   agaona@cblawyers.com
     kyost@cblawyers.com
15   Attorneys for the Secretary of State
16   Drew Ensign
     Jennifer Wright
17   Robert Makar
     Arizona Attorney General’s Office
18   2005 North Central Avenue
     Phoenix, Arizona 85004
19   Drew.Ensign@azag.gov
     Jennifer.Wright@azag.gov
20   Robert.Makar@azag.gov
     Attorneys for the State of Arizona
21
     Joseph D. Young
22   Apache County Attorney’s Office
     P.O. Box 637
23   Saint Johns, Arizona 85936
     jyoung@apachelaw.net
24   Attorney for the Apache County Recorder
25   Rose Winkeler
     Coconino County Attorney’s Office
26   110 East Cherry Ave.
     Flagstaff, Arizona 86001
27   rwinkeler@coconino.az.gov
     Attorney for the Coconino County Recorder
28

                                                 4
       Case 2:20-cv-01143-DLR Document 36 Filed 06/23/20 Page 5 of 6



 1   Jeff Dalton
     Gila County Attorney’s Office
 2   1400 East Ash Street
     Globe, Arizona 85501
 3   jdalton@gilacountyaz.gov
     Attorney for the Gila County Recorder
 4
     Joseph Branco
 5   Joseph La Rue
     Maricopa County Attorney’s Office
 6   222 North Central Avenue, Suite 1100
 7   Phoenix, Arizona 85004
     brancoj@mcao.maricopa.gov
 8   ca-civilmailbox@mcao.maricopa.gov
     Attorney for the Maricopa County Recorder
 9
     Jeff Haws
10   Mohave County Attorney’s Office
     315 N. 4th St.
11   Kingman, Arizona 86401
     Jeff.Haws@mohavecounty.us
12   Attorney for the Mohave County Recorder

13   Jason Moore
     Navajo County Attorneys Office
14   P.O. Box 668
     Holbrook, AZ 86025
15   jason.moore@navajocountyaz.gov
     Attorney for the Navajo County Recorder
16
     Daniel Jurkowitz
17   Pima County Attorney’s Office
     32 North Stone Avenue, Suite 2100
18   Tucson, Arizona 85701
     Daniel.Jurkowitz@pcao.pima.gov
19   Attorney for the Pima County Recorder

20   Craig Cameron
     Pinal County Attorney’s Office
21   30 N. Florence St.
     Florence, Arizona 85132
22   Craig.Cameron@pinal.gov
     Attorney for the Pinal County Recorder
23
     Kimberly Hunley
24   Santa Cruz County Attorney’s Office
     2150 North Congress Drive, Suite 201
25   Nogales, Arizona 85621
     khunley@santacruzcountyaz.gov
26   Attorney for the Santa Cruz County Recorder

27   Thomas M. Stoxen, Esq.
     Yavapai County Attorney’s Office
28

                                                 5
       Case 2:20-cv-01143-DLR Document 36 Filed 06/23/20 Page 6 of 6



 1   255 E. Gurley Street
     Prescott, Arizona 86301
 2
     thomas.stoxen@yavapai.us
 3   Attorneys for the Yavapai County Recorder
 4   William J. Kerekes
 5   Office of the Yuma County Attorney
     250 West Second Street, Suite G
 6   Yuma, Arizona 85364
     YCAttyCivil@yumacountyaz.gov
 7
     Attorney for the Yuma County Recorder
 8
 9
10                                                   By:    /s/Thomas Basile
                                                           Thomas Basile
11
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
28

                                                 6
